Exhibit 10.1
 
AGREEMENT FOR THE ACQUISITION
OF PARTNERSHIP AND LIMITED
       LIABILITY COMPANY INTERESTS      

 
THIS AGREEMENT FOR THE ACQUISITION OF PARTNERSHIP AND LIMITED LIABILITY COMPANY
INTERESTS ("Agreement") entered into as of March 5, 2013 ("Effective Date"), by
and between CLPF-Ramco GP, LLC, a Delaware limited liability company (“Fund GP”)
and CLPF-Ramco, L.P., a Delaware limited partnership (the “Fund” and together
with Fund GP, the “Seller”), Ramco Lion, LLC, a Delaware limited liability
company (“Ramco GP”), Ramco-Gershenson Properties, L.P., a Delaware limited
partnership (“Ramco LP” and together with Ramco GP, each a “Buyer” and
collectively, the “Buyer”; all references to Buyer in this Agreement shall
include its designees and assigns).  This Agreement is made with reference to
the following facts and circumstances:
 
R E C I T A L S:
 
A.           Ramco GP owns a 0.1% interest as a general partner of Ramco/Lion
Venture LP, a Delaware limited partnership (the “Venture”).  Ramco LP owns a
29.9% interest as a limited partner of the Venture.  Fund GP owns a 0.1%
interest as a general partner of the Venture.  Fund LP owns a 69.9% interest as
a limited partner of the Venture.
 
B.           The Venture is governed by that certain Amended and Restated
Limited Partnership Agreement of Ramco/Lion Venture LP, entered into as of
December 29, 2004 (as amended, the “Venture Partnership Agreement”).
 
C.           The Venture owns 100% of the membership interests in each of the
limited liability companies shown on Exhibit A attached hereto (each a “GP
Susidiary” and collectively, the “GP Subsidiaries”).
 
D.           Each GP Subsidiary is the sole general partner of a limited
partnership as shown on Exhibit A (each a “LP Subsidiary” and collectively the
“LP Subsidiaries”).  The Venture is the sole limited partner of each LP
Subsidiary.
 
E.           Each LP Subsidiary owns a real estate project as shown on Exhibit B
attached hereto (each a “Property” and collectively the “Properties”).
 
F.           Fund GP and Fund LP desire to cause the Venture to convey to Buyer,
and Buyer desires to accept the conveyance of, all of Fund GP’s and Fund LP’s
indirect interests in each of the GP Subsidiaries and each of the LP
Subsidiaries, all on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
 
-1-

--------------------------------------------------------------------------------

 
 
A G R E E M E N T:
 
1.           Acquisition of Interests.
 
(a)           Subject to the terms and conditions set forth in this Agreement
Fund GP and Fund LP agree to cause the transfer and assignment to Buyer, and
Buyer agrees to accept, all of Fund GP’s and Fund LP’s right, title and interest
in and to the LP Subsidiaries and the GP Subsidiaries (sometimes referred to
collectively as the “Interests”).
 
(b)           Buyer and Seller shall take such actions as may be required to
cause the Venture to convey the Interests to Buyer.  Concurrently with the
conveyance of the Interests to Buyer, Buyer and Seller agree to cause the
Venture to convey to Buyer all of the remaining ownership interests, if any, of
the Venture in the LP Subsidiaries and the GP Subsidiaries.
 
(c)           Buyer and Seller shall reasonably cooperate to determine the most
efficient structure to effect the conveyance of the Interests to Buyer and the
conveyance of all remaining ownership interests, if any, in the LP Subsidiaries
and the GP Subsidiaries to Buyer.
 
2.           Payment of Acquisition Price.
 
(a)           In consideration for the transfer of the Interests, Buyer agrees
to pay to Seller, at Closing, the sum of $260,671,600 (the “Acquisition Price”),
adjusted as provided hereinbelow.
 
(b)           Within two (2) business days of entering into this Agreement,
Buyer shall deposit the sum of One Million Dollars ($1,000,000) (the “Deposit”)
with Fidelity National (the “Escrow Agent”), to be held pursuant to a separate
escrow agreement as security for performance of Buyer’s obligations under this
Agreement.  The parties agree and acknowledge that the failure of the Closing to
occur with respect to any of the Interests or any of the Properties as a result
of a lender objection to the transaction or a lender’s refusal to give a consent
required to close with respect to such Interests or Properties shall not be
deemed a default by Buyer hereunder and any portion of the Deposit not otherwise
applied to the Acquisition Price and relating to such Interests or Properties
shall be returned to Buyer.  The Deposit shall be applied to the Acquisition
Price at Closing, provided that if the Closing is deferred with respect to any
of the Interests, the parties may agree to retain all or a portion of the
Deposit as security for performance of Buyer’s remaining obligations under this
Agreement, as the parties may reasonably agree.
 
3.           Representations and Warranties of Seller.  Each Seller hereby makes
the following representations and warranties for the sole and exclusive benefit
of Buyer as of the date hereof:
 
 
-2-

--------------------------------------------------------------------------------

 
 
(a)           Ownership of Interests.  Each Seller (i) is the indirect owner of
such Seller's Interest, and (ii) has good and marketable title to such Interest,
free and clear of all liens and encumbrances.
 
(b)           Authorization.  Such Seller has the requisite power and authority
to enter into this Agreement and to perform such Seller’s obligations
hereunder.  This Agreement constitutes the legal, valid and binding obligations
of such Seller, fully enforceable against such Seller in accordance with its
terms.
 
(c)           Brokers and Finders.  Neither the Seller nor any of the trustees,
employees or agents of such Seller has employed any broker, finder or similar
agent or incurred any liability for any brokerage fees, commissions, finder's
fees or similar payments in connection with the transactions contemplated by
this Agreement.
 
(d)           No Conflict or Violation.  Neither the execution and delivery of
this Agreement by such Seller, nor the consummation by such Seller of the
transactions contemplated hereby, nor compliance by such Seller with any of the
provisions hereof will (i) violate, conflict with, or result in a breach of any
provisions of, or constitute a material default (or an event which, with notice
or lapse of time or both, would constitute a material default) under, or result
in the termination of, or accelerate the performance required by, or result in a
right of termination or acceleration under, or result in the creation of any
encumbrance upon such Seller’s Interest under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, security or
pledge agreement, license, lease, franchise, permit, agreement or other
instrument or obligation to which such Seller is a party or to which such
Seller, such Seller’s Interest or any of the properties or assets of such Seller
may be subject, or (ii) violate any judgment, ruling, order, writ, injunction,
decree, statute, rule or regulation applicable to such Seller, such Seller’s
Interest or any of the properties or assets of such Seller.
 
(e)           Consents and Approvals.  No notice to, declaration, filing or
registration with, or authorization, consent or approval, or permit from, any
domestic or foreign governmental regulatory body or authority, or any person or
entity, is necessary in connection with the execution and delivery of this
Agreement by such Seller and the consummation by such Seller of the transactions
contemplated by this Agreement.
 
(f)           No Bankruptcy.  Such Seller has not (i) instituted proceedings to
be adjudicated a voluntary bankrupt or an insolvent, (ii) consented to the
filing of a bankruptcy proceeding against it, (iii) filed a petition or answer
or consent seeking reorganization, readjustment, arrangement, composition or
similar relief for itself under the federal bankruptcy laws or any other similar
applicable law or practice, (iv) consented to the filing of any such petition,
or to the appointment of a receiver or liquidator or trustee or assignee in
bankruptcy or insolvency for such Seller or a substantial part of such Seller’s
property, (v) made an assignment for the benefit of such Seller’s creditors,
(vi) admitted in writing such Seller’s inability to pay its debts generally as
they become due, or (vii) taken any action in furtherance of any of the
aforesaid purposes.
 
 
-3-

--------------------------------------------------------------------------------

 
 
4.           Representations and Warranties of the Buyer.  Each Buyer hereby
makes the following representations and warranties for the sole and exclusive
benefit of the Seller as of the date hereof:
 
(a)           Authorization.  Each Buyer has the requisite power and authority
to enter into this Agreement and to perform such Buyer’s obligations
hereunder.  This Agreement constitutes the legal, valid and binding obligations
of such Buyer, fully enforceable against such Buyer in accordance with its
terms.
 
(b)           Brokers and Finders.  Neither the Buyer nor any of the trustees,
employees or agents of such Buyer has employed any broker, finder or similar
agent or incurred any liability for any brokerage fees, commissions, finder's
fees or similar payments in connection with the transactions contemplated by
this Agreement.
 
(c)           No Conflict or Violation.  Neither the execution and delivery of
this Agreement by such Buyer, nor the consummation by such Buyer of the
transactions contemplated hereby, nor compliance by such Buyer with any of the
provisions hereof will (i) violate, conflict with, or result in a breach of any
provisions of, or constitute a material default (or an event which, with notice
or lapse of time or both, would constitute a material default) under, or result
in the termination of, or accelerate the performance required by, or result in a
right of termination or acceleration under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, security or
pledge agreement, license, lease, franchise, permit, agreement or other
instrument or obligation to which such Buyer is a party or to which such Buyer,
or any of the properties or assets of such Buyer may be subject, or (ii) violate
any judgment, ruling, order, writ, injunction, decree, statute, rule or
regulation applicable to such Buyer or any of the properties or assets of such
Seller.
 
(d)           Consents and Approvals.  No notice to, declaration, filing or
registration with, or authorization, consent or approval, or permit from, any
domestic or foreign governmental regulatory body or authority, or any person or
entity, is necessary in connection with the execution and delivery of this
Agreement by such Buyer and the consummation by such Buyer of the transactions
contemplated by this Agreement.
 
(e)           No Bankruptcy.  Such Buyer has not (i) instituted proceedings to
be adjudicated a voluntary bankrupt or an insolvent, (ii) consented to the
filing of a bankruptcy proceeding against it, (iii) filed a petition or answer
or consent seeking reorganization, readjustment, arrangement, composition or
similar relief for itself under the federal bankruptcy laws or any other similar
applicable law or practice, (iv) consented to the filing of any such petition,
or to the appointment of a receiver or liquidator or trustee or assignee in
bankruptcy or insolvency for such Buyer or a substantial part of such Buyer’s
property, (v) made an assignment for the benefit of such Buyer’s creditors,
(vi) admitted in writing such Seller’s inability to pay its debts generally as
they become due, or (vii) taken any action in furtherance of any of the
aforesaid purposes.
 
 
-4-

--------------------------------------------------------------------------------

 
 
5.           Closing.
 
(a)           The Closing of the sale of the Interests pursuant to this
Agreement shall occur on a date (the “Closing Date”) to be mutually agreed by
Buyer and Seller but in no event later than June 28, 2013 (the “Outside Closing
Date”.  The parties intend for the Closing Date to be March 25, 2013 (the
“Target Closing Date”), subject to obtaining all lender consents required in
connection with the transaction.  In the event that all lender consents for the
conveyance of the Interests and the substitution of guarantors have not been
obtained by the Target Closing Date, Seller may elect to proceed to Closing on
the Target Closing Date, or such other date mutually agreed by Buyer and Seller,
on all Properties with respect to which lender consents have been obtained or
are not required, with the Closing on the remaining Properties to occur when the
lender consents have been obtained but in no event later than the Outside
Closing Date.  In the event that all lender consents required for the
substitution of the guarantor have not been obtained by the Outside Closing
Date, the parties shall proceed to Closing on the Outside Closing Date (or such
other date as may be mutually agreed by the parties) on all remaining Properties
and the Buyer shall provide the Venture with an indemnity for any Venture
guaranties with respect to any Property that are not being released as of the
Closing with respect to matters arising from and after the Closing Date, which
indemnity shall automatically terminate on the date Buyer obtains the lender’s
consent to the substitution of the guarantor or the loan is repaid in full.  In
the event that any lender consents required for the conveyances contemplated
hereunder have not been obtained by the Outside Closing Date, or if any lender
objects to such conveyances as violating a due-on-sale or similar provision of
the applicable loan documents, the parties shall proceed to Closing on all
Interests and Properties not affected by such lender’s objections or failure to
consent and elect either to (i) extend the Outside Closing Date with respect to
such Interests and Properties in order to provide additional time to obtain the
required consent, or (ii) remove the affected Interests or Properties from this
Agreement and return any portion of the Deposit that has not been applied to the
Acquisition Price and relates to such removed Interests or Properties to the
Buyer.
 
(b)           Each Seller shall deliver or cause to be delivered the following
items at the Closing:
 
(i)           Such distribution or conveyancing instruments as may be required
to effect the transfer of the Interests to Buyer;
 
(ii)           Any customary transfer declarations, certificates or affidavits
that may be required in connection with the transfer of the Interests, in a form
reasonably approved and duly executed by Seller;
 
(iii)           A Non-foreign Certification of Entity Transferor from Seller or
other evidence satisfying the requirements of Section 1445 of the Internal
Revenue Code.
 
(c)           Buyer shall deliver or cause to be delivered the following items
at the Closing:
 
 
-5-

--------------------------------------------------------------------------------

 
 
(i)           Any consent, authorization or acceptance reasonably required in
connection with the transfer of the Interests;
 
(ii)           The Acquisition Price by wire transfer of current federal funds
in accordance with wiring instructions to be provided by Seller.
 
(d)           Seller and Buyer shall each pay their respective attorneys’
fees.  Seller shall pay any transfer taxes due in connection with the sale of
the Interests, although the parties intend to structure the conveyances so as to
minimize or eliminate transfer taxes to the greatest extent possible.  All other
costs of the transaction shall be allocated in accordance with local custom and
practice in the jurisdictions in which the Properties are located.
 
(e)           Prorations, taxes, deposits and other adjustments:
 
(i)           Prorations shall be calculated on a Property-by-Property basis in
accordance with Exhibit C attached hereto;
 
(ii)           The LP Subsidiaries shall continue to be responsible for all real
estate taxes and personal property taxes (if any), subject to the credits
provided on Exhibit C attached hereto;
 
(iii)           Buyer shall receive a credit in the amount of Seller’s
proportionate share of the capital expenditure items, rent credit to Buyer,
leasing commissions and tenant improvement allowances as agreed to by the
parties, adjusted to reflect any expenditures made between the date hereof and
the Closing Date with respect to such items;
 
(iv)           Seller shall receive a credit in the amount of Seller’s
proportionate share of cash-on-hand as of the Closing Date, provided that any
amounts otherwise included in other prorations pursuant to Exhibit C shall not
be counted both in the prorations and as part of the cash-on-hand for any
Property;
 
(v)           Buyer shall receive a credit in the amount of the Seller’s
proportionate share (i.e., 70%) of the outstanding principal amount as of the
Closing Date for all loans in place with respect to and secured by the
Properties;
 
(vi)           Seller shall receive a credit in the amount of Seller’s
proportionate share of all reserves and escrow deposits held by any lender with
respect to any of the Properties; and
 
(vii)           Buyer shall be entitled to the right, title and interest, if
any, of Seller in any utility deposits, insurance premiums, insurance proceeds,
and tax refunds with respect to the Property, and at Closing, Seller shall
assign its right, title and interest in any and all utility deposits, insurance
premiums, insurance proceeds and tax refunds to Buyer.
 
 
-6-

--------------------------------------------------------------------------------

 
 
Not less than five (5) days prior to the Closing Date, Buyer shall cause the
Venture to provide Buyer and Seller with a preliminary settlement statement
showing the prorations and adjustments described above along with supporting
material for such prorations and adjustments.  Buyer and Seller shall reasonably
cooperate to finalize the prorations and adjustments prior to the Closing date
and shall execute a final settlement statement (the “Settlement Statement”) at
Closing.
 
6.           Covenants Regarding Tax Reporting and Consistent Actions.  The
parties to this Agreement acknowledge that the transactions contemplated by this
Agreement may result in the termination of the GP Subsidiaries and the LP
Subsidiaries (the “Partnerships”) for U.S. federal income tax purposes pursuant
to Internal Revenue Service Revenue Ruling 99-6, Situation 1, and Section
708(b)(1)(A) of the Internal Revenue Code of 1986, as amended, which will cause
the Partnerships’ taxable years to close as of the Closing Date.  By their
execution hereof, each of the parties hereto hereby agrees to act consistently
with the provisions of this Agreement at all times and for all purposes,
including, without limitation, for purposes of reporting the transactions
contemplated by this Agreement to the Internal Revenue Service and any other
state or local taxing authority having jurisdiction over the transactions
contemplated herein.  In furtherance of the foregoing, each Partnership shall
prepare or cause to be prepared, and timely file or cause to be timely filed the
U.S. Partnership Return of Income (Form 1065) for the applicable taxable year of
each Partnership and all applicable state income or franchise tax returns,
including the accompanying Schedule K-1's or analogous statements, required of
each Partnership (collectively, the "Tax Returns" and individually, a "Tax
Return"), in a manner that is consistent with the foregoing provisions of this
Agreement.  The Buyer and Seller hereby agree not to knowingly or voluntarily
file any other income or informational tax return, or statement inconsistent
with the provisions of this Agreement.  The Buyer agrees not to cause either
Partnership to knowingly or voluntarily file any other income or informational
tax return, or statement inconsistent with the provisions of this
Agreement.  Without limitation of the foregoing, the parties acknowledge their
understanding that the transactions contemplated by this Agreement shall be
treated for U.S. federal income tax purposes as a pro rata distribution of the
ownership interests in the LP Subsidiaries and the GP Subsidiaries and a
simultaneous transfer of the Interests from Seller to Buyer.
 
7.           Miscellaneous.
 
(a)           Survival of Covenants, Representations and Warranties.  The
covenants, representations and warranties set forth in this Agreement shall
survive the Closing.
 
(b)           Further Acts.  Each party hereto agrees to perform any further
acts, and to execute and deliver (with acknowledgment, verification, and/or
affidavit, if required) any further documents and instruments, as may be
reasonably necessary or desirable to implement and/or accomplish the provisions
of this Agreement and the transactions contemplated herein.
 
(c)           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original Agreement, but all of
which, taken together, shall constitute one (1) and the same Agreement, binding
on the parties hereto.  The signature of any party hereto to any counterpart
hereof shall be deemed a signature to, and may be appended to, any other
counterpart hereof.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(d)           Severability.  Every provision of this Agreement is intended to be
severable.  If any term or provision hereof is declared by a court of competent
jurisdiction to be illegal or invalid, such illegal or invalid term or provision
shall not affect the other terms and provisions hereof, which terms and
provisions shall remain binding and enforceable.
 
(e)           No Waiver.  The waiver or failure to enforce any provision of this
Agreement shall not operate as a waiver of any future breach of any such
provision or any other provision hereof.
 
(f)           Entire Agreement.  This Agreement contains and constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof, and supersedes all prior understandings, if any, with respect thereto.
 
(g)           Attorneys' Fees.  If any proceeding is brought by any party hereto
against any other party hereto, to enforce, or for the breach of, any of the
provisions of this Agreement, then the prevailing party shall be entitled in
such proceeding to recover reasonable attorneys' and expert witness' fees,
together with the costs of such proceeding therein incurred.
 
(h)           Amendment.  The terms of this Agreement may not be modified,
amended or otherwise changed in any manner, except by an instrument in writing
executed by each of the parties hereto.
 
(i)           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the successors, assigns, personal representatives,
heirs and legatees of the respective parties hereto.
 
(j)           No-Third Party Beneficiaries.  Except as otherwise provided by
this Agreement, this Agreement is solely for the benefit of the parties hereto
and no other person or entity is entitled to rely upon or benefit from this
Agreement or any term hereof.
 
(k)           Rules of Construction.  The Paragraph headings used in this
Agreement are for reference purposes only, and are not intended to be used in
construing this Agreement.  Each of the Recitals set forth herein and each of
the Schedules attached hereto is incorporated herein by this reference and
expressly made a part of this Agreement for all purposes.  References to any
Recital set forth herein or any Schedule attached hereto made in this Agreement
shall be deemed to include this reference and incorporation.  As used in this
Agreement, where the context so requires, the use of the neuter gender shall
include the masculine and the feminine genders, the masculine gender shall
include the feminine and neuter, and the singular number shall include the
plural, and vice versa.  The provisions of this Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware, without regard to
such state’s laws concerning conflicts of laws.  Each party hereto acknowledges,
represents and warrants that (i) each party hereto is of equal bargaining
strength; (ii) each party has actively participated in the drafting, preparation
and negotiation of this Agreement; and (iii) any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
apply in the interpretation of this Agreement, or any portion hereof.
 
[Signatures appear on the following page]


 
-8-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first set forth above.
 

  BUYER:  
 
RAMCO LION LLC, a Delaware limited liability company
     
 
By: ______________________________________
Name:  ___________________________________
Title:  ____________________________________
 
RAMCO-GERSHENSON PROPERTIES, L.P., a
Delaware limited partnership
 
By:  Ramco-Gershenson Properties Trust, a Maryland real
estate investment trust, its General Partner
 
 
By: ______________________________________
Name:  ___________________________________
Title:  ____________________________________
 
 
 [Signatures continue on following page.]

 
 
S-1-

--------------------------------------------------------------------------------

 

 

 
SELLER:
 
CLPF-RAMCO GP, LLC, a Delaware limited liability company
 
By:  CLPF-Ramco, L.P., a Delaware limited partnership, its sole member
 
By:  CLPF-Lion/Ramco LP, LLC, a Delaware limited liability company, its sole
general partner
 
By:  Clarion Lion Properties Fund Holdings, L.P., its sole member
 
By: CLPF - Holdings, LLC, its general partner
 
By: Clarion Lion Properties Fund Holdings REIT, LLC, its sole member
 
By: Clarion Lion Properties Fund, LP, its managing member
 
By:  Clarion Partners LPF GP, LLC, its general partner
 
By: Clarion Partners, LLC, its sole member
 
By:_____________________________
Name:  _________________________
Title:   _________________________



[Signatures continue on following page.]
 
 
S-2-

--------------------------------------------------------------------------------

 
 

 
CLPF-RAMCO, L.P., a Delaware limited partnership
 
CLPF-Lion/Ramco LP, LLC, a Delaware limited liability company, its sole general
partner
 
By:  Clarion Lion Properties Fund Holdings, L.P., its sole member
 
By: CLPF - Holdings, LLC, its general partner
 
By: Clarion Lion Properties Fund Holdings REIT, LLC, its sole member
 
By: Clarion Lion Properties Fund, LP, its managing member
 
By:  Clarion Partners LPF GP, LLC, its general partner
 
By: Clarion Partners, LLC, its sole member
 
By:_____________________________
Name:  _________________________
Title:   _________________________

 
 
S-3-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Schedule of Entities
 
GP Subsidiaries


1.           RLV GP Cocoa Commons LLC
2.           RLV GP Cypress Point LLC
3.           RLV GP Marketplace LLC
4.           RLV Boca SPC LLC
5.           RLV GP Treasure Coast LLC
6.           RLV GP Village Plaza LLC
7.           RLV GP Vista Plaza LLC
8.           RLV GP West Broward LLC
9.           RLV GP Hunter's Square LLC
10.         RLV GP Old Orchard LLC
11.         RLV GP Troy Marketplace LLC
12.         RLV GP Troy II LLC
13.         RLV GP Winchester LLC




LP Subsidiaries


1.           RLV Cocoa Commons LP
2.           RLV Cypress Point LP
3.           RLV Marketplace LP
4.           Boca Mission LP
5.           RLV Treasure Coast LP
6.           RLV Village Plaza LP
7.           RLV Vista Plaza LP
8.           RLV West Broward LP
9.           RLV Hunter's Square LP
10.         RLV Old Orchard LP
11.         RLV Troy Marketplace LP
12.         RLV Troy II LP
13.         RLV Winchester Center LP
 
 
-1-

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Properties
 


1.           Cocoa Commons, Cocoa, Florida


2.           Cypress Point, Clearwater, Florida


3.           Marketplace of Delray, Delray Beach, Florida


4.           Mission Bay Plaza, Boca Raton, Florida


5.           Treasure Coast Commons, Jensen Beach, Florida


6.           Village Plaza, Lakeland, Florida


7.           Vista Plaza, Jensen Beach, Florida


8.           West Broward Shopping Center, Plantation, Florida


9.           Hunter's Square, Farmington Hills, Michigan


10.         The Shops at Old Orchard, West Bloomfield Twp., Michigan


11.         Troy Marketplace, Troy, Michigan


12.         Troy II, Troy, Michigan


13.         Winchester Center, Rochester Hills, Michigan
 
 
-2-

--------------------------------------------------------------------------------

 
 
Exhibit C
 
Prorations
 
 
Prorations and adjustments with respect to each Property shall be made as of the
Closing Date as set forth in this Exhibit C.  All prorations shall be based on
the proportionate ownership interest of Buyer and Seller respectively.
 
1.1           Prorations.  All prorations hereinafter provided to be made as of
the Closing shall each be made as of the end of the day before the Closing
Date.  In each such proration set forth below, the portion thereof applicable to
periods beginning as of the Closing Date shall be credited to Buyer or charged
to Buyer as applicable and the portion thereof applicable to periods ending as
of the Closing Date shall be credited to Seller or charged to Seller as
applicable.
 
(a)           Collected Rent.  All collected rent (excluding tenant
reimbursements for Operating Costs, as defined below) and other collected income
(and any applicable state or local tax on rent) under leases in effect on the
Closing Date shall be prorated as of the Closing.  Seller shall be charged with
any rent and other income collected by Seller before Closing but applicable to
any period of time after Closing.  Uncollected rent and other income shall not
be prorated.  Buyer shall apply rent and other income from tenants that are
collected after the Closing first to any unpaid rent for the month of Closing,
second to any unpaid rent for the obligations then owing to Buyer for its period
of ownership and third to any balance owing to Seller for its period of
ownership.  Any prepaid rents for the period following the Closing Date shall be
credited by Seller to Buyer.  Buyer will make reasonable efforts, without suit,
to collect any rents applicable to the period before Closing.
 
(b)           Operating Costs.  Seller, as landlord under the leases, is
currently collecting from tenants under the leases additional rent to cover
taxes, insurance, utilities (to the extent not paid directly by tenants), common
area maintenance and other operating costs and expenses (collectively,
“Operating Costs”) in connection with the ownership, operation, maintenance and
management of the Property.  Seller and Buyer shall each receive a debit or
credit, as the case may be, for the difference between the aggregate tenants’
current (as of the Closing Date) account balances for Operating Costs and the
amount of Operating Costs reimbursable to Seller.  Operating Costs for Seller’s
period of ownership shall be reasonably estimated by the parties if final bills
are not available.  Operating Costs that are not payable by tenants either
directly or reimbursable under the leases shall be prorated between Seller and
Buyer.
 
(c)           Taxes and Assessments.  Real estate taxes and assessments imposed
by governmental authority that are not yet due and payable and that are not
reimbursable by tenants under the leases as Operating Costs shall be prorated as
of the Closing based upon the most recent ascertainable assessed values and tax
rates.  Seller shall receive a credit for any taxes and assessments paid by
Seller and applicable to any period after the Closing.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(d)           Final Adjustment After Closing.  If final prorations cannot be
made at Closing for any item being prorated hereunder, then Buyer and Seller
agree to allocate such items on a fair and equitable basis as soon as invoices
or bills are available and applicable reconciliations with tenants have been
completed, with final adjustment to be made as soon as reasonably possible after
the Closing, to the effect that income and expenses are received and paid by the
parties on an accrual basis with respect to their period of ownership.  Payments
in connection with the final adjustment shall be due within 10 days of written
notice.  Seller and Buyer shall have reasonable access to, and the right to
inspect and audit, the other’s books to confirm the final prorations.
 
1.2           Tenant Deposits.  All tenant security deposits shall be
transferred to Buyer at Closing or placed in escrow if required by law.  Seller
shall not receive any credit with respect to the tenant security deposits.
 
1.3           Service Contracts.  All payments under any service Contracts shall
be prorated as of the Closing Date.
 
 
-4-